Citation Nr: 0307008	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-16 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 1, 1998, 
for a grant of apportionment of the veteran's compensation 
benefits.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to August 
1984.  The appellant is the mother of the veteran's son.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1998 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, in July 1999, the appellant filed a 
claim for an increase in apportionment of the veteran's 
compensation benefits.  Her claim was denied by an RO 
decision in August 1999.  She filed a timely notice of 
disagreement in August 1999.  A Statement of the Case was 
furnished to her in December 2001.  She did not file a timely 
substantive appeal.  See 38 C.F.R. § 20.501(b) (2002).  The 
Board also notes that a special apportionment decision in 
January 2003 granted her claim.  Therefore, a claim for an 
increased apportionment is not before the Board at this time. 


FINDINGS OF FACT

1.  The appellant's original claim of entitlement to an 
apportionment of the veteran's compensation benefits was the 
subject of a final denial by the RO in October 1997.

2.  The appellant filed a reopened claim of entitlement to an 
apportionment of the veteran's compensation benefits in 
February 1998.


CONCLUSION OF LAW

An effective date earlier than March 1, 1998, for a grant of 
an apportionment of the veteran's compensation benefits is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.450 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking.  
The facts concerning the date of the appellant's original 
claim and her reopened claim for an apportionment and the 
dates of RO decisions are not in dispute.  In an October 1998 
Statement of the Case, the RO notified the appellant of the 
laws and regulations concerning effective dates.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All or any part of the compensation payable on account of any 
veteran may be apportioned on behalf of his children if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the children's support.  38 C.F.R. § 3.450(a)(ii) (2002).  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an award based on a reopened claim shall be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (2002).

The effective date of an apportionment on an original claim 
shall be in accordance with the facts found.  On other than 
an original claim, the effective date of an apportionment 
shall be from the first day of the month following the month 
in which a claim is received for apportionment of a veteran's 
award.  38 C.F.R. § 3.400(e)(1) (2002).

In the instant case, the appellant filed a claim for an 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's son in December 1996.  Her claim was 
denied by an RO decision in October 1997.  She did not file a 
timely notice of disagreement, and the decision became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.501(a) 
(2002).  She filed a reopened claim in February 1998, and her 
claim was granted by an RO decision in August 1998.  An 
apportionment of $46 of the veteran's compensation benefits 
was granted and made effective March 1, 1998, the first day 
of the month after receipt of the reopened claim, in 
accordance with 38 C.F.R. § 3.400(e)(1), (r) (2002).  The 
appellant has requested an effective date of December 16, 
1996, the date of her original claim for apportionment.  
However, her original claim for apportionment was the subject 
of a final decision denying the claim, and the effective date 
of the grant of an apportionment may not be earlier than the 
first day of the month following the receipt of the 
appellant's reopened claim, which was March 1, 1998, the 
effective date assigned by the RO.  For that reason, the 
appellant's claim for an earlier effective date for the grant 
of an apportionment of the veteran's compensation benefits 
must be denied.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.450 (2002).   

As the preponderance of the evidence is against the 
appellant's claim for an earlier effective date, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002). 


ORDER


Entitlement to an effective date earlier than March 1, 1998, 
for a grant of apportionment of the veteran's compensation 
benefits is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

